Title: William Cabell Rives to James Madison, 19 April 1828
From: Rives, William Cabell
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Washington
                                
                                 April 19th 1828.
                            
                        
                        
                        
                        I beg leave to present to you the Revnd Mr. Jasper Adams, Principal of the Charleston College in South
                            Carolina, a gentleman highly commended to me for his learning & worth by those who have the pleasure of his
                            acquaintance. Mr. Adams proposes a visit to our University, & on his way thither, is desirous of paying his
                            respects to you. With my best salutations to Mrs. Madison, I beg you to accept the cordial assurances of my great respect.
                        
                        
                            
                                W C Rives
                            
                        
                    